Name: 89/685/EEC: Council Decision of 21 December 1989 adopting the 1989 to 1990 annual report on the Economic situation in the Community and Economic Policy guidelines to be followed in the Community for 1990
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  economic policy;  documentation;  economic conditions
 Date Published: 1989-12-30

 Avis juridique important|31989D068589/685/EEC: Council Decision of 21 December 1989 adopting the 1989 to 1990 annual report on the Economic situation in the Community and Economic Policy guidelines to be followed in the Community for 1990 Official Journal L 399 , 30/12/1989 P. 0001 - 0017COUNCIL DECISIONof 21 December 1989adopting the 1989 to 1990 annual report on the economic situation in the Community and economic policy guidelines to be followed in the Community for 1990(89/685/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 74/120/EEC of18 February 1974 on the attainment of a high degreeof convergence of the economic policies of the Member Statesof the European Economic Community (1), as amendedby Decisions 75/787/EEC (2) and 79/136/EEC (3), andin particular Article 4 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), HAS ADOPTED THIS DECISION: Article 1The 1989 to 1990 annual report, attached to this Decision, is hereby adopted as are the economic policy guidelines to be followed in the Community in 1990, set out in that report. Article 2This Decision is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSON(1) OJ N ° L 63, 15. 3. 1974, p. 16. (2) OJ N ° L 330, 24. 12. 1975, p. 52. (3) OJ N ° L 35, 9. 2. 1979, p. 8. (4) Opinion delivered on 13 December 1989 (not yet published in the Official Journal). (5) Opinion delivered on 16 November 1989 (not yet published in the Official Journal).